 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL GONZALEZ,                                   No. 2:15-cv-2448-TLN-KJN PS
12                      Plaintiff,                      ORDER
13          v.                                          (ECF No. 162)
14   DEPARTMENT (BUREAU) OF REAL
     ESTATE., et al.
15
                        Defendants.
16

17          This case concerns Plaintiff’s allegations of wrongful revocation of his real estate license,

18   as against individual employees of the Department (“Bureau”) of Real Estate.1 (See ECF No. 136

19   at p. 2.) In December 2019, Defendant moved to compel Plaintiff, currently proceeding pro se, to

20   sit for an oral deposition. (ECF No. 153.) The Court granted the motion, ordered the parties to

21   confer by January 21, 2020, on potential dates, and ordered the deposition be held sometime prior

22   to February 6, 2020. (ECF No. 161.)

23          On January 24, Defendants requested an extension of time on the date to confer. (ECF

24   No. 162.) Defense Counsel represented he emailed Plaintiff on January 15, proposing eight

25   potential dates for the deposition. (Id. at p. 6.) On January 21, Plaintiff responded by email,

26   stating he has “arranged to substitute an attorney in this matter and possible appeal.” (Id. at p. 9.)

27
     1
      Plaintiff represents herself in this action without the assistance of counsel; thus, this case
28   proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                        1
 1   Plaintiff’s email states “[t]he attorney should be in contact with you shortly this week.” (Id.)

 2   However, the letter does not provide any information about this attorney, save for a Cc: to “Mr.

 3   Wright.” (Id.) Defense Counsel responded, informing Plaintiff that if he is in fact represented by

 4   counsel, the rules bar him from communicating directly with Plaintiff. (Id. at p. 11.) Defense

 5   Counsel requested Plaintiff provide the attorney’s contact information, but states that as of

 6   January 24, neither Plaintiff nor any attorney has responded. (Id. at p. 3, ¶ 4.)

 7               Given Plaintiff’s previous delays, the Court is skeptical of Plaintiff’s representations

 8   concerning any potential attorney. (See ECF No. 158 at fn. 3.) However, the Court is sensitive––

 9   generally speaking––to matters of client representation. Therefore, IT IS ORDERED:

10               1. Defendants’ motion for extension of time on the meet and confer requirement (ECF

11                  No. 162) is GRANTED;

12               2. Plaintiff is ORDERED to submit the name and contact information of his “substituted

13                  attorney” to both the Court and to Defense Counsel no later than Thursday, January

14                  30, 2020, at 2:00 p.m.;

15               3. Regardless of whether Plaintiff has been successful at obtaining counsel, both he and

16                  any potential attorney are informed that the Court’s prior order compelling Plaintiff to

17                  sit for an oral deposition (ECF No. 161) remains in full effect. Plaintiff shall sit for an

18                  oral deposition sometime prior to February 6, 2020;

19               4. The hearing on Plaintiff’s Motion to Alter or Amend (ECF No. 152) remains set for

20                  February 13, 2020, at 10:00 A.M., with a briefing schedule defined by Local Rule 230;
21                  and

22               5. The Clerk of the Court is directed to serve this order on Plaintiff at the email address

23                  listed in ECF No. 162 Exhibit 2, and is further directed to serve this order on Plaintiff

24                  by priority mail with delivery confirmation to Plaintiff’s address.

25   Dated: January 27, 2020

26
27
     gonz.2448
28
                                                           2
